Citation Nr: 1700575	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for right eye cataract.

2.  Entitlement to service connection for left eye cataract.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This appeal originally came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the Board sitting at the RO in June 2012.  A transcript of the hearing is associated with the claims file. 

The Board denied this appeal in a November 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued a memorandum decision in August 2016 reversing the Board's decision in part and remanding the matter to the Board for further proceedings.   

In the November 2014 decision, the Board also remanded the issues of (1) entitlement to a compensable rating for bilateral hearing loss, and (2) whether new and material evidence was presented to reopen a claim for an acquired psychiatric disorder.  Upon completion of the remanded action, the matter was returned to the Board, which issued a decision in April 2016 denying a compensable disability rating for bilateral hearing loss.  A search of the online docket database on the website of the Court shows that the Veteran did not appeal that Board decision.  

The April 2016 Board decision also remanded the issue involving whether new and material evidence was presented to reopen a claim for an acquired psychiatric disorder.  At present, that remanded action has not been completed.  Thus, that matter is not within the Board's jurisdiction and is outside the scope of the instant decision, and it is referred to the RO for continued action.  See 38 C.F.R. §§ 19.9(b), 19.38 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board has further reviewed this matter in light of the Court's memorandum decision, but has found that further evidentiary development is warranted before a final decision may be reached.  

The central question of fact in dispute in this case is whether the Veteran's cataracts preexisted service and, if so, whether they underwent any degree of aggravation therein.  

On this question, the Court reversed the Board's prior finding that the bilateral cataract disorder was noted at the time of entry into active duty, such that the presumption of a sound condition did not attach.  The Court found as follows:

It is undisputed that neither the February 1968 pre-induction examination nor the July 1968 induction examination mentions cataracts.  The [Veteran] entered service on July 10, 1968.  Two days later, on July 12, 1968, he was diagnosed with cataracts.  Accordingly, because the [Veteran's] cataracts were not noted at the time he entered service, the presumption of soundness should have attached.

On this basis, the Court held that "there is only one permissible way to interpret the evidence - that the [Veteran's] examination occurred 2 days after entry into service and accordingly does not qualify as 'at the time of entry on active duty' under 38 U.S.C. § 1111[.]"  The Court remanded the matter "for the Board to readjudicate the claim under the correct legal standard, to include any development necessary."  

Earlier in the decision, the Court noted the Secretary's concession that the Board erred in finding a 2012 VA medical opinion adequate as it pertained to these questions.  

In light of the Court's decision, including the Secretary's concession regarding the VA examination, the Board finds that remand is needed to obtain a new VA opinion.  The material questions of fact in dispute are complex medical questions, and the Board does not have the medical expertise needed to sufficiently answer them.  Nor is the medical evidence currently of record adequate to resolve the questions.   

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be reviewed by a qualified examiner for the purpose of preparing an opinion regarding the claimed cataracts.  (The need for an in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies, if needed.  

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Did the Veteran's cataracts preexist his entrance into active service in July 1968? 

In answering question (a), the examiner is advised that the cataracts were not noted at the Veteran's entrance into active duty, but were diagnosed two days later.  

(b)  Were the Veteran's cataracts a congenital defect?  For purposes of answering the question, the examiner is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration.  A congenital disease, by comparison, is one that is progressive in nature, such that it can worsen over time.

In answering this question, the examiner's attention is directed to various VA medical records, such as in June 2005 and October 2013, classifying the Veteran's cataracts are "congenital."  

(c)  If any preexisting cataracts are found to have been a congenital defect, was there additional disability superimposed upon that congenital defect during the Veteran's service or lifetime?  

(d)  If not a congenital defect, did any preexisting cataracts worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (a) to (d)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(e)  If you determined in questions (a) to (d) that the cataracts preexisted service, is it at least as likely as not (i.e., at least equally probable) that the post-service cataracts represent the ongoing manifestation of that same in-service condition?  

(f)  If you determined that the cataract condition did not preexist service, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions (a) to (f), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






